DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2020 has been considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3 and 7 both recite the limitations “wherein at least one contact member of the plurality of contact members has a smaller width”. The limitation “smaller width” can be interpreted various different ways, including: 1) the plain language interpretation wherein the width is considered “smaller” relative to some subjective standard, 2) wherein the width is smaller relative to the width of the other contact members, 3) wherein the width is smaller relative to the width of the sensor element, or 4) wherein the width is smaller relative to some other element in the gas sensor. Claims 4-6 and 8-10 are note rejected, despite their dependence upon claims 3 and 7, respectively, because these limitations specify a ratio between the at least one contact member width and either the other contact members or the sensor element and thus the “smaller width” is interpreted as being relative to these elements. Claims 3 and 7 remain indefinite, however, as the scope of these claims are not clear. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mihara et al. (US 2017/0370877 A1).
Regarding claim 1, Mihara discloses a gas sensor (gas sensor 1 [Paras. 0038-0040; Fig. 1]) comprising:
a sensor element (sensor element 10 [Para. 0040; Fig. 1]);
a plurality of element pads formed on a rear end portion of the sensor element (electrode pads 11a are formed on the rear end portion of the sensor element 10 [Para. 0044; Fig. 1]);
a plurality of contact members configured to hold the rear end portion of the sensor element and be electrically connected respectively to the plurality of element pads (elastic portion 22 and elastic portions 32 make up the plurality of contact members that interface with the electrode pads 11a at the rear end of the sensor element 10 [Paras. 0043-0044, 0064-0065, 0069; Figs. 1 and 5]),
wherein the plurality of contact members include contact members that each have an outer end surface protruding out form a corresponding one of end surfaces of the sensor element (each one of the elastic portions 32 have an outer edge surface that protrudes out from the edge surface of the sensor element 10 (see annotated Fig. 5 below, the “protrusion width” indicates the width of the protrusion of the elastic portions 32 from the sensor element 10). 


Claim Rejections - 35 USC § 102/103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mihara et al. (US 2017/0370877 A1). 
Regarding claim 2, Mihara discloses the limitations of claim 1 as outlined previously. Mihara further teaches wherein a ratio of a protrusion width of each contact member of the contact members protruding from one end surface and another end surface of the sensor element, to a width of a corresponding contact member of the contact members, is greater than or equal to 5% and less than or equal to 35% (the protrusion width is measured as approximately 5mm while the corresponding contact member width is approximately 19mm, yielding a ratio of ~26% [see annotated Fig. 5 below]; Note: all measurements were performed by the Examiner by printing Pg. 6 of Mihara at 200% zoom and manually measuring the distances using a ruler). 
Mihara teaches the approximate relative dimensions outlined above regarding the ratio of the protrusion width to the width of the corresponding contact member. Although the dimensions are not disclosed in Mihara, one skilled in the art would appreciate that the relative dimensions between the elements are drawn to scale. Assuming, arguendo, that the figure is not drawn to scale and/or the relative dimensions are not expressly disclosed by Mihara, it would have been obvious to have constructed the device with the approximate ratios as outlined above. Mihara clearly teaches a protrusion from the surface of the sensor element and one skilled in the art would be motivated to construct the sensor element and terminals with the relative ratios as shown in Fig. 5. Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [MPEP 2144.04 (IV)]. 
Regarding claim 3, Mihara discloses the limitations of claim 2 as outlined previously. Mihara further teaches wherein at least one contact member of the plurality of contact members has a smaller width (the elastic portion 22 of the plurality of contact members 32/22 has a smaller width than the other contact members 32; the elastic portion 22 also has a smaller width than the sensor element 10; see 112(b) rejection above; Examiner further notes that the elastic portion measures approximately 14mm while the other contact members 32 measure approximately 19 and the sensor element measures approximately 59mm, see annotated Fig. 5 below). 
Regarding claim 4, Mihara discloses the limitations of claim 3 as outlined previously. Mihara further teaches wherein a ratio of the width of the at least one contact member to a width of the sensor element is greater than or equal to 10.6% and less than or equal to 27.3% (the width of the at least one contact member is measured as approximately 14mm while the width of the sensor element is measured as 59 mm, yielding a ratio of ~24% [see annotated Fig. 5 below]; Note: all measurements were performed by the Examiner by printing Pg. 6 of Mihara at 200% zoom and manually measuring the distances using a ruler). 
Mihara teaches the approximate relative dimensions outlined above regarding the ratio of the width of the at least one contact member to the width of the sensor element. Although the dimensions are not disclosed in Mihara, one skilled in the art would appreciate that the relative dimensions between the elements are drawn to scale. Assuming, arguendo, that the figure is not drawn to scale and/or the relative dimensions are not expressly disclosed by Mihara, it would have been obvious to have constructed the device with the approximate ratios as outlined above. Mihara clearly teaches wherein the width of the at least one contact member is approximately 1/4th the width of the sensor element as shown in Fig. 5. Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [MPEP 2144.04 (IV)]. 
Regarding claim 5, Mihara discloses the limitations of claim 3 as outlined previously. Mihara further teaches wherein the width of the at least one contact member is greater than or equal to 40% and less than or equal to 90% of a width of other contact members of the plurality of contact members (the width of the at least one contact member 22 is measured as approximately 14mm while the width of the other contact member 32 are measured as approximately 19 mm, yielding a ratio of ~74% [see annotated Fig. 5 below]; Note: all measurements were performed by the Examiner by printing Pg. 6 of Mihara at 200% zoom and manually measuring the distances using a ruler). 
Mihara teaches the approximate relative dimensions outlined above regarding the ratio of the width of the at least one contact member to the width of the other contact members. Although the dimensions are not disclosed in Mihara, one skilled in the art would appreciate that the relative dimensions between the elements are drawn to scale. Assuming, arguendo, that the figure is not drawn to scale and/or the relative dimensions are not expressly disclosed by Mihara, it would have been obvious to have constructed the device with the approximate ratios as outlined above. Mihara clearly teaches wherein the width of the at least one contact member 22 is approximately 3/4th the width of the other contact members 32 as shown in Fig. 5. Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [MPEP 2144.04 (IV)]. 
Regarding claim 6, Mihara discloses the limitations of claim 5 as outlined previously. Mihara further teaches wherein a ratio of the width of the at least one contact member to a width of the sensor element is greater than or equal to 10.6% and less than or equal to 27.3% (the width of the at least one contact member is measured as approximately 14mm while the width of the sensor element is measured as 59 mm, yielding a ratio of ~24% [see annotated Fig. 5 below]; Note: all measurements were performed by the Examiner by printing Pg. 6 of Mihara at 200% zoom and manually measuring the distances using a ruler). 
Mihara teaches the approximate relative dimensions outlined above regarding the ratio of the width of the at least one contact member to the width of the sensor element. Although the dimensions are not disclosed in Mihara, one skilled in the art would appreciate that the relative dimensions between the elements are drawn to scale. Assuming, arguendo, that the figure is not drawn to scale and/or the relative dimensions are not expressly disclosed by Mihara, it would have been obvious to have constructed the device with the approximate ratios as outlined above. Mihara clearly teaches wherein the width of the at least one contact member is approximately 1/4th the width of the sensor element as shown in Fig. 5. Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [MPEP 2144.04 (IV)]. 
Regarding claim 7, Mihara discloses the limitations of claim 1 as outlined previously. Mihara further teaches wherein at least one contact member of the plurality of contact members has a smaller width (the elastic portion 22 of the plurality of contact members 32/22 has a smaller width than the other contact members 32; the elastic portion 22 also has a smaller width than the sensor element 10; see 112(b) rejection above; Examiner further notes that the elastic portion measures approximately 14mm while the other contact members 32 measure approximately 19 and the sensor element measures approximately 59mm, see annotated Fig. 5 below). 
Regarding claim 8, Mihara discloses the limitations of claim 7 as outlined previously. Mihara further teaches wherein a ratio of the width of the at least one contact member to a width of the sensor element is greater than or equal to 10.6% and less than or equal to 27.3% (the width of the at least one contact member is measured as approximately 14mm while the width of the sensor element is measured as 59 mm, yielding a ratio of ~24% [see annotated Fig. 5 below]; Note: all measurements were performed by the Examiner by printing Pg. 6 of Mihara at 200% zoom and manually measuring the distances using a ruler). 
Mihara teaches the approximate relative dimensions outlined above regarding the ratio of the width of the at least one contact member to the width of the sensor element. Although the dimensions are not disclosed in Mihara, one skilled in the art would appreciate that the relative dimensions between the elements are drawn to scale. Assuming, arguendo, that the figure is not drawn to scale and/or the relative dimensions are not expressly disclosed by Mihara, it would have been obvious to have constructed the device with the approximate ratios as outlined above. Mihara clearly teaches wherein the width of the at least one contact member is approximately 1/4th the width of the sensor element as shown in Fig. 5. Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [MPEP 2144.04 (IV)]. 
Regarding claim 9, Mihara discloses the limitations of claim 7 as outlined previously. Mihara further teaches wherein the width of the at least one contact member is greater than or equal to 40% and less than or equal to 90% of a width of other contact members of the plurality of contact members (the width of the at least one contact member 22 is measured as approximately 14mm while the width of the other contact member 32 are measured as approximately 19 mm, yielding a ratio of ~74% [see annotated Fig. 5 below]; Note: all measurements were performed by the Examiner by printing Pg. 6 of Mihara at 200% zoom and manually measuring the distances using a ruler). 
Mihara teaches the approximate relative dimensions outlined above regarding the ratio of the width of the at least one contact member to the width of the other contact members. Although the dimensions are not disclosed in Mihara, one skilled in the art would appreciate that the relative dimensions between the elements are drawn to scale. Assuming, arguendo, that the figure is not drawn to scale and/or the relative dimensions are not expressly disclosed by Mihara, it would have been obvious to have constructed the device with the approximate ratios as outlined above. Mihara clearly teaches wherein the width of the at least one contact member 22 is approximately 3/4th the width of the other contact members 32 as shown in Fig. 5. Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [MPEP 2144.04 (IV)]. 
Regarding claim 10, Mihara discloses the limitations of claim 9 as outlined previously. Mihara further teaches wherein a ratio of the width of the at least one contact member to a width of the sensor element is greater than or equal to 10.6% and less than or equal to 27.3% (the width of the at least one contact member is measured as approximately 14mm while the width of the sensor element is measured as 59 mm, yielding a ratio of ~24% [see annotated Fig. 5 below]; Note: all measurements were performed by the Examiner by printing Pg. 6 of Mihara at 200% zoom and manually measuring the distances using a ruler). 
Mihara teaches the approximate relative dimensions outlined above regarding the ratio of the width of the at least one contact member to the width of the sensor element. Although the dimensions are not disclosed in Mihara, one skilled in the art would appreciate that the relative dimensions between the elements are drawn to scale. Assuming, arguendo, that the figure is not drawn to scale and/or the relative dimensions are not expressly disclosed by Mihara, it would have been obvious to have constructed the device with the approximate ratios as outlined above. Mihara clearly teaches wherein the width of the at least one contact member is approximately 1/4th the width of the sensor element as shown in Fig. 5. Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [MPEP 2144.04 (IV)]. 




    PNG
    media_image1.png
    576
    903
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fukaya et al. (US 5573650 A), Matsuo et al. (US 20060220159 A1), Oba et al. (US 20140298931 A1), and Ozawa (US 20200191743 A1) each disclose a plurality of contact members that interface with a sensor element wherein an outer surface of the contact members protrude from the outer surface of the sensor element. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795